Citation Nr: 1216357	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  05-04 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include being due to or aggravated by diabetes mellitus Type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel








INTRODUCTION

The Veteran served on active duty from June 1966 to February 1970, and from March 1973 to October 1975.  

This matter initially came before the Board of Veterans' Appeals (Board) from a June 2003 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

This case was remanded by the Board in September 2010 for additional development; namely, to afford the Veteran a VA examination and to obtain an opinion as to the etiology of his claimed peripheral neuropathy.  As will be explained below, it is again unfortunately necessary to remand this case, for compliance with the terms of this remand.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

The issue of entitlement to service connection for ischemic heart disease has been raised by the record (see Appeals Management Center (AMC) document dated in December 2011), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.








REMAND

As noted above, the Board remanded this claim in September 2010.  At that time the Board noted that the Veteran's service treatment records were negative for any findings, complaints, or treatment of peripheral neuropathy.  Service treatment records dated in December 1969 did show that the Veteran complained of involuntary muscle contractions of the lower extremities.  A March 2008 rating decision granted service connection for periodic limb movement, also claimed as "jumping of legs," and restless leg syndrome.

The Board also discussed two specifically-identified (and dated) medical opinions.  One, a letter dated in June 2004, and supplied by one of the Veteran's VA treating physicians, stated that the Veteran's current neurological symptoms could be related to traumatic or toxic injuries experienced in service.  Two, the Board also mentioned a VA medical opinion obtained from the Chief of Administrative Medicine at the West Los Angeles VA Medical Center.   This opinion was part of a December 2007 VA miscellaneous neurological report.  The physician noted that the Veteran was claiming that he had peripheral neuropathy of all four extremities, which he claimed was secondary to low back strain incurred in the military.  The examiner observed that the Veteran injured his back in October 1968.  The physician indicated that the next complaints of low back problems, according to the Veteran's treatment records, were in 2001.  The physician noted that, in 2001, the Veteran had three conditions:  probable vascular intermittent claudication of the lower extremities; intermittent calf and foot muscle cramps, etiology undetermined; and possible restless leg syndrome.  The diagnoses were periodic limb movement disorder of sleep, also diagnosed as restless leg syndrome; chronic peripheral neuropathy of the upper and lower extremities; intermittent claudication of the lower extremities.  The physician opined that periodic limb movement disorder of sleep originated in service.  The physician also opined that the Veteran's peripheral neuropathy was not the same medical condition as periodic limb movement disorder of sleep, and was not related to the inservice back muscle strain which healed without residual disability.  The examiner also explained that no lumbar disability could affect the upper extremities.  Finally, the physician stated that the Veteran's intermittent claudication of the lower extremities was not related to service.

The Board in September 2010 further observed that the Veteran had stated that his peripheral neuropathy was the result of his exposure to herbicides in Vietnam or to alcohol abuse resulting from his service-connected PTSD.  As such, in consideration of the Veteran's assertions, and upon a finding that the examinations and opinions of record were at that time inadequate to resolve the instant service connection issue, the Board in December 2010 determined that an additional examination was necessary.

The Board's September 2010 remand included the following developmental instruction: 

1.  Schedule the Veteran for a VA examination by a physician to determine the nature and likely etiology of his claimed peripheral neuropathy, to include as secondary to Agent Orange exposure, or alcohol abuse.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.  Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is at likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy of the lower extremities is etiologically related to any aspect of the Veteran's periods of service.  The examiner should specifically indicate whether the Veteran's peripheral neuropathy of the lower extremities is related to any possible Agent Orange exposure the Veteran had in Vietnam, or to alcohol abuse.  The examiner should comment on the existing opinions of record noted above.  (emphasis added).

This ordered examination was conducted in October 2010.  The examiner reported that he reviewed the claims folder and he is shown to have also examined the Veteran.  The record also shows that the examiner was provided the above-cited examination instructions, as set out in the Board's September 2010 remand.  After examining the Veteran, the examiner supplied a diagnosis of peripheral neuropathy secondary to diabetes mellitus Type II.  The Veteran, at this time, is not service-connected for diabetes mellitus Type II.  In his response to the medical question posed as part of the Board's September 2010 remand, namely, "determine the nature and likely etiology of [the Veteran's] claimed peripheral neuropathy, to include as secondary to Agent Orange exposure, or alcohol abuse," the examiner provided the following rationale for his opinion:

There is documentation that the veteran served [in the] Republic of Vietnam.  Having served in that theater and having had agent orange exposure and per the presumptive diagnoses protocol, it is my opinion that the veteran's diabetes and the polyneuropathy verified on this examination is due to having served in the area of agent orange exposure during his tour of duty in Vietnam.  

The Board initially notes that, as to the examiner's reference to the "presumptive diagnoses protocol," that while Type II diabetes mellitus is among those disorders listed in 38 C.F.R. § 3.309(e) (2011) concerning those associated diseases associated with exposure to certain herbicide agents, such as Agent Orange, "peripheral neuropathy" is not.  

To this, the Board points out that the herbicide regulations provide for service connection of "acute and subacute peripheral neuropathy," which is defined as "transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of date of onset."  38 C.F.R. § 3.309(e), Note (2).  No such diagnosis appears in the record, nor are there any lay allegations of symptomatology concretely within 1 year of his last presumed exposure to herbicides.  Thus, even though the Veteran is presumed to have been exposed to herbicides, these regulations could not serve to substantiate the claim.

In again considering the October 2010 VA examination report, and the opinions expressed therein, the Board further notes that the examiner failed to "comment on the existing [June 2004 and December 2007] opinions of record noted above."  This was included in the examination instructions per the Board's September 2010 remand.  

Also, the VA examiner failed to supply an opinion, which was also specifically sought, as to whether the Veteran's claimed peripheral neuropathy disorder was related to "alcohol abuse." Based on the above, the Board finds that the October 2010 VA examination is inadequate for the purposes of adjudicating the Veteran's claim (see Barr v. Nicholson, 21 Vet. App. 303 (2007)), and the claim must again be remanded.  Stegall.

The Board finds that the medical questions posed in the October 2010 Board remand to determine the etiology of the Veteran's claimed peripheral neuropathy, to include as secondary to Agent Orange exposure, or alcohol abuse, have not been answered.

Further, and of significant note, the Board notes that there is no dispute to the fact that the Veteran served in-country in Vietnam.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii) ; see also 38 C.F.R. § 3.313(a).  VA has stated that "service in the Republic of Vietnam" includes service on inland waterways.  See 66 Fed. Reg. 23,166 (May 8, 2001).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  (emphasis added).  

There is also no dispute in the evidentiary record that the Veteran has diabetes mellitus Type II.  However, as noted, he has not been service connected for this disability.  The Board construes this evidence as raising an inferred issue of entitlement to service connection for diabetes mellitus Type II, to include as due to exposure to herbicides (Agent Orange).  As such, the Board finds the Veteran's claim of service connection for peripheral neuropathy, to include being due to or aggravated by diabetes mellitus Type II, is impacted by the outcome of his claim for entitlement to service connection for diabetes mellitus Type II and therefore, the service connection claims are inextricably intertwined.  The United States Court of Appeals for Veterans Claims (Court) has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Veteran's service connection claims must be remanded to the AOJ in accordance with the holding in Harris.





Accordingly, the case is REMANDED for the following actions: 

1.  The RO/AMC must adjudicate the issue of entitlement to service connection for diabetes mellitus Type II, to include as due to exposure to herbicides (Agent Orange).  All appropriate procedures should then be followed.  The Veteran should be advised that, if he wishes to initiate an appeal of this issue (in the event the claim is denied), he must file a timely notice of disagreement following the issuance of a rating decision.

2.  If service connection for diabetes mellitus Type II is granted the RO/AMC must adjudicate the issue of entitlement to service connection for peripheral neuropathy, to include being due to or aggravated by diabetes mellitus Type II.  If service connection for peripheral neuropathy is granted no further development need be undertaken.  If service connection for peripheral neuropathy is not granted then the following development must be accomplished.

3.  The RO/AMC should forward the claims folder to the VA examiner who completed the October 2010 VA examination report.  After reviewing the claim folders, to include the October 2010 examination report findings, by means of an addendum report, the physician must address the following:

Whether it is at likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy of the lower extremities is etiologically related to any aspect of the Veteran's periods of service.  The examiner should specifically indicate whether the Veteran's peripheral neuropathy of the lower extremities is related to any possible Agent Orange exposure the Veteran had in Vietnam, to his diabetes mellitus Type II, or to alcohol abuse.

The examiner should also comment on the existing opinions (dated in June 2004 and December 2007).

The examiner should also be mindful of the distinction, for presumptive service connection purposes between, as noted above, "peripheral neuropathy," and "acute and subacute peripheral neuropathy," which is defined as "transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of date of onset."  38 C.F.R. § 3.309(e), Note (2).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  In the event that the VA physician who examined the Veteran in October 2010 is unavailable, the RO/AMC should schedule the Veteran for a VA examination by a physician to determine the nature and likely etiology of his claimed peripheral neuropathy, to include as secondary to Agent Orange exposure, diabetes mellitus Type II, or alcohol abuse.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.  Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is at likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy of the lower extremities is etiologically related to any aspect of the Veteran's periods of service.  The examiner should specifically indicate whether the Veteran's peripheral neuropathy of the lower extremities is related to any possible Agent Orange exposure the Veteran had in Vietnam, diabetes mellitus Type II, or to alcohol abuse.  The examiner should also comment on the existing June 2004 and December 2007opinions of record.

The examiner should also be aware that the herbicide regulations provide for service connection of acute and subacute peripheral neuropathy, which is defined as "transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of date of onset."  38 C.F.R. § 3.309(e), Note (2).  

5.  In the event that the Veteran is scheduled for another VA examination, the RO/AMC should notify him that it is his responsibility to report for any VA examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

6.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action must be taken.  See Stegall.

7.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If in any respect the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to ensure due process. The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the Veteran until he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

